     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 1 of 14


 1   KELLAN S. PATTERSON, ESQ. SB No. 307190
     Law Office of Kellan Patterson
 2
     770 L Street, Suite 950
 3   Sacramento, CA 95814
     P: (916) 905-4464
 4
     F: (916) 721-2742
 5   E: info@kellanpatterson.com
 6   Attorney for Plaintiff SHAFAK PERVEZ
 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11    SHAFAK PERVEZ, an individual,                    Case No.: 2:18-CV-02793-KJM-KJN
12                      Plaintiff,                     VERIFIED FIRST AMENDED
                                                       COMPLAINT FOR DAMAGES AND
13           v.                                        PROSPECTIVE RELIEF:
14    XAVIER BACERRA, in his official                     1. 42 U.S.C. § 1983 (Violation of Second
      capacity, BRENT E. ORICK, in his official              Amendment Right)
15    capacity, CALIFORNIA DEPARTMENT
      OF JUSTICE, COUNTY OF                               2. 42 U.S.C. § 1982 (Violation of
16    SACRAMENTO                                             Fourteenth Amendment Right to Due
                                                             Process)
17                      Defendants.
                                                          3. Write of Mandate or Other
18                                                           Appropriate Relief
19                                                        4. Injunctive Relief
20
21

22                                          INTRODUCTION
23   1.     This case arises out of the California Department of Justice erroneous reporting to the
24   National Instant Criminal Background Check (“NCIS”) that Plaintiff, SHAFAK PERVEZ, was
25   adjudicated as a mental defective or who has been committed to a mental institution. Such
26   inadequate reporting caused Ms. Pervez to be denied the right to purchase a firearm. Furthermore,
27   Ms. Pervez patiently attempted to work with the California Department of Justice, Bureau of
28
                                                      1
              VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 2 of 14


 1   Firearms, Mental Health Unit, and was given the run around for nearly fourteen (14) months.

 2   Unfortunately, the California Department of Justice displayed a casual and nonchalant attitude

 3   about being assisting a law-abiding citizen who is attempting to determine why she cannot

 4   exercise her Second Amendment right.

 5                                            JURISDICTION

 6   2.     This action arises under a federal statute, 42 U.S.C. §§ 1983 and 1988. Plaintiff, Shafak

 7   Pervez is a resident of the City of North Las Vegas, Nevada. Plaintiff is informed and believes

 8   and thereon alleges that at the time the California Department of Justice reported a Welfare &

 9   Institution Code §5250 determination on Ms. Pervez to NCIS, Ms. Pervez was a resident of

10   Sacramento County, California. The named defendant’s principal office is located in Sacramento

11   County, California. Furthermore, the California Department of Justice, Bureau of Firearms,

12   Mental Health Unit, the department responsible for reporting §5250 determinations to the NCIS,

13   is located in Sacramento County, California.

14                                                  VENUE

15   3.     Venue is proper in the Eastern District because a substantial part of the events or

16   omissions giving rise to the claim occurred in the District. Although the denial of Ms. Pervez

17   manifested itself in Nevada, the injury sustained is felt nationwide. Furthermore, most relevant

18   medical records, witnesses and other probative evidence is located in Sacramento County,

19   California.

20                                               PARTIES
21   4.     Plaintiff SHAFAK PERVEZ, a woman, lives in North Las Vegas, Nevada. At the time

22   plaintiff was received a Welfare & Institution Code § 5250 hold, plaintiff was a resident of

23   Sacramento County, California.

24   5.     Defendant XAVIER BECERRA, is the elected Attorney General for the State of

25   California. He oversees and is responsible for all employees working for the California

26   Department of Justice.
27   6.     Defendant BRENT E. ORICK, is the acting Chief of the Department of Justice Bureau of

28   Firearms. Plaintiff is informed and believes, and thereon alleges that Orick is responsible for
                                                       2
              VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 3 of 14


 1   various operations of the Bureau of Firearms including the Mental Health Unit which is

 2   responsible for intaking information regarding sections 5150 and 5250 holds, then relating

 3   pertinent information to related federal/national databases such as the NCIS.

 4   7.     The California Department of Justice (DOJ) is a state agency charged with the

 5   responsibility of enforcing state statutes and promulgating and enforcing rules and regulations

 6   authorized by and designed to effectuate the law related to the registration and prohibition of

 7   firearms.

 8   8.     The COUNTY OF SACRAMENTO (“County”) is an incorporated municipality formed

 9   under the laws and constitution of the State of California. With authority and funding from the

10   Bronzan-McCorquodale Act, the County controls, manages and operates the Mental Health

11   Treatment Center (“Center”) located at 2150 Stockton Boulevard, Sacramento, California.

12                    OVERVIEW OF THE RELEVANT STATUTORY SCHEME

13   9.     The Lanterman-Petris-Short Act (“Act”) (Cal. Wel & Inst. Code §§ 5000 et seq.) was

14   signed into law in 1967. The Act concerns the involuntary civil commitment to a mental health

15   institution in the State of California. The Act cited seven articles of intent: (1) to end

16   inappropriate, indefinite, and involuntary commitment of mentally disordered persons, people

17   with developmental disabilities, and persons impaired by chronic alcoholism, and to eliminate

18   legal disabilities; (2) To provide prompt evaluation and treatment of persons with serious mental

19   disorders or impaired by chronic alcoholism; (3) To guarantee and protect public safety; (4) To

20   safeguard individual rights through judicial review; (5) to provide individualized treatment,
21   supervision, and placement services by a conservatorship program for gravely disabled persons;

22   (6) To encourage the full use of all existing agencies, professional personnel and public funds to

23   accomplish these objectives and to prevent duplication of services and unnecessary expenditures;

24   and (7) To protect mentally disordered persons and developmentally disabled persons from

25   criminal acts.

26   10.    It is described in section 5150 that an involuntary 72-hour hold in a psychiatric facility,
27   for evaluation can occur when a person because of a mental health disorder, is a danger to others,

28   or to herself, or is gravely disabled. In making a determination on whether to commit someone to
                                                         3
                 VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 4 of 14


 1   an involuntary 72-hour hold, a peace officer, professional person in charge of a facility designated

 2   by the county for evaluation and treatment, member of the attending staff, as defined by

 3   regulation, of a facility designated by the county for evaluation and treatment, designated

 4   members of a mobile crisis team, or professional person designated by the county may, upon

 5   probable cause, take, or cause to be taken, the person into custody.

 6   11.       Subsections (i)(1) of section 5150 requires a committed person to be notified of the right

 7   to an attorney and a hearing before a judge if the facility attempts to hold such committed

 8   individual longer than 72-hours.

 9   12.       Section 8103(f)(1) of California Wel. & Inst. Code, provides that any person who has

10   been taken into custody as provided by section 5150 because that person is a danger to herself or

11   others shall not own, possess, control, receive, or purchase, or attempt to own, possess, control,

12   receive, or purchase any firearm for a period of five (5) years after the person is released from

13   the facility. However, a person (as described in the sentence above) may own, possess, control,

14   receive or purchase a gun if the superior court has found that the people of the State of California

15   have not shown by a preponderance of the evidence that the person would not be likely to use

16   firearms in a safe and lawful manner. During the five year band, an individual may request a

17   hearing in the superior court to request her band on gun ownership and possession be lifted.

18   13.       In sum, section 5150 allows a government official and/or a medical professional to hold

19   an individual up to 72-hours without providing that individual an opportunity to be heard. In other

20   words, no due process is provided to an individual until the 72-hour threshold is met. Thus, in
21   order to justify the taking away of a citizen’s constitutional rights to own a gun if they only been

22   committed for 72-hours or less, a hearing must be provided--hence section 8103 subdivision

23   (f)(1).

24   14.       Section 5250 of Cal. Wel & Inst. Code provides that a person may be detained for up to

25   fourteen (14) more days if the individuals received an evaluation and it was found that the

26   individual’s condition, as a result of a mental health disorder, or impairment by chronic
27   alcoholism was a danger to herself or others or was gravely disabled. Section 5251 provides that

28   the individual condition must be certified by two medical professional, one of those medical
                                                         4
                VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 5 of 14


 1   professionals must be a physician or psychologist who participated in the evaluation. Section

 2   5254 provides that after being certified and being notified of the certification, the person

 3   delivering the notice of certification must also informed the person certified that she is entitled to

 4   a certification review hearing, to be held within four days of the date on which the person is

 5   certified for a period of intensive treatment to determine whether or not probable cause

 6   exists to detain the person for intensive treatment related to the mental disorder or

 7   impairment by chronic alcoholism. Additionally, section 5254.1 provides that the person

 8   delivering the copy of the notice of certification to the person certified shall, at the time of

 9   delivery, inform the person certified of her legal right to a judicial review by habeas corpus

10   and the right to a court-appointed counsel.

11   15.    Although subsection (g)(1) of section 8103 provides only a five year band if a person has

12   been certified for intensive treatment under Section 5250, because of the procedural safeguards, a

13   person that is certified under section 5250 finds themselves subject to section 922(g)(4) of the

14   United States Code. That section provides a lifetime band of firearm possession and ownership.

15                                 FACTS COMMON TO ALL CLAIMS

16   16.    Ms. Shafak Pervez is a law abiding citizen who currently lives in North Las Vegas,

17   Nevada.

18   17.    She was born in 1978 in was raised in Sacramento County, California.

19   18.    In 2000, she suffered from depression and willing received treatment in local hospital in

20   Sacramento, County.
21   19.    Ms. Pervez never turned down treatment provided to her by medical professionals.

22   20.    During her treatment, she never received any noticed that she was being certified by a

23   medical professional under section 5250 of the California Welfare and Institution Code.

24   21.    Ms. Pervez never received any notice of a right to a probable cause hearing as provided by

25   section 5254 of the California Welfare and Institutions Code.

26   22.    Ms. Pervez never received any notice of a right to petition the court for habeas corpus
27   relief as provided by section 5254.1 of the California Welfare and Institutions Code.

28   23.    Ms. Pervez successfully completed all treatment and has been a productive law abiding
                                                         5
               VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 6 of 14


 1   citizen since receiving treatment in medical facilities in Sacramento County, California.

 2   24.       In 2017, Ms. Pervez attempted to purchase a firearm in the state of Nevada.

 3   25.       Her purchase remained pending until a background check was completed.

 4   26.       Ms. Pervez received a letter dated July 25, 2017 from the Records, Communications and

 5   Compliance Division, Point of Contact Firearms Program.

 6   27.       The letter provided that Ms. Pervez’s purchase of a firearm was denied under the Brady

 7   Handgun Violence Prevention Act of 1993 because she was adjudicated as mentally defective or

 8   involuntarily committed to a mental institution as provided by Title 18, USC 922 (g)(4). The

 9   letter informed her that the such disqualifying information originated from the California

10   Department of Justice, Bureau of Criminal Identification & Information, Records Management

11   Unit/Brady Bill.

12   28.       Ms. Pervez promptly appealed the decision to the National Instant Check System (NICS).

13   29.       On August 1, 2017, Ms. Pervez also sent a letter to the California Department of Justice,

14   Bureau of Criminal Identification and Information, Records Management Unit/Brady Bill . The

15   letter asked the department to provide her records for her review.

16   30.       On or about August 8, 2017, Ms. Pervez received a letter from the United States

17   Department of Justice. The letter provided that her NICS appeal was denied. The letter provided

18   that the reason for her denial was because she was subject to Title 18, United States Code, Section

19   922(g)(4).

20   31.       After not receiving any response from the California Department of Justice, Ms. Pervez
21   followed-up with another letter to the department asking to review her records. This letter was

22   mailed off to the California Department of Justice on or about August 16, 2017.

23   32.       After submitting the requisite information to the California Department of Justice, Bureau

24   of Criminal Information and Analysis, Ms. Pervez received a letter from the Record Review and

25   Challenge Branch on or about September 22, 2017. The letter provided that the reviewing unit

26   performed a California criminal history records review and did not identify any criminal history
27   record.

28   33.       After receiving this inadequate response from the Department of Justice, Ms. Pervez
                                                         6
                VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 7 of 14


 1   attempted to use the court system to clear her records.

 2   34.     On October 16, 2017, Ms. Pervez filed with the Sacramento County Superior Court a

 3   request for a hearing under section 8103(f)(1) of the Cal. Wel. & Inst. Code. Ms. Julie Hanneman,

 4   who is a deputy attorney general for the California Department of Justice was notified of the

 5   hearing by mail.

 6   35.     On December 8, 2018, a hearing was scheduled. Present at the hearing was Kellan

 7   Patterson, attorney for Ms. Pervez and Sacramento County Deputy District Attorney Ms. Dina

 8   Cataldo. Ms. Julie Hanneman was not present.

 9   36.     At the December 8, 2018 hearing, it was agreed upon by both counsel and the court to

10   remove the hearing from court’s calendar to it was determined whether Ms. Pervez had a 5250

11   hold.

12   37.     At the time of the December 8, 2018 Ms. Pervez’s medical records did not show a 5150 or

13   5250 hold within the five year time frame. Thus a section 8103(f)(1) hearing would not be the

14   appropriate mechanism to contest a firearm prohibition.

15   38.     Given the court could not act on Ms. Pervez’s request for relief, and that her medical

16   records were silent as to a 5250 hold, Ms. Pervez, through counsel, wrote a letter to the California

17   Department of Justice, Bureau of Firearms on December 8, 2017, and requested specifically if she

18   can review her records to determine whether a 5250 hold or flag has been placed on her records.

19   39.     Ms. Pervez received absolutely no response from this letter.

20   40.     Ms. Pervez then wrote a letter to Ms. Hanneman on November 3, 2017, through counsel,
21   asking her to look into Ms. Pervez’s records to determine whether she has a 5250 hold or flag on

22   her records.

23   41.     Ms. Hanneman never replied to this letter.

24   42.     After several attempts via telephone were made by Ms. Pervez’s counsel to get in contact

25   with anyone that could assist with revealing whether Ms. Pervez was subject to a 5250 hold, and

26   if so, what medical facility or professional reported a 5250 certification on Ms. Pervez, Ms.
27   Pervez’s counsel was provided with an email address to forward all communications to regarding

28   contesting and reviewing Ms. Pervez prohibition of firearm status.
                                                       7
              VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 8 of 14


 1   43.     On June 18, 2018, through counsel, Ms. Pervez submitted correspondence to mhrs-

 2   support@doj.ca.gov.

 3   44.     The correspondence included a letter explaining the problem that Ms. Pervez was dealing

 4   with concerning her inability to purchase a firearm because of record submitted by the DOJ to

 5   NICS. The letter also included a list of Ms. Pervez’s medical providers, which could have been

 6   useful for DOJ investigation into the matter, a signed authorization form by Ms. Pervez, personal

 7   information including her date of birth, social security number and last home address in

 8   Sacramento County and copies of letters that Ms. Pervez sent, through counsel, to all medical

 9   professionals who treated Ms. Pervez back in 2000 and 2001 for depression.

10   45.     DOJ provided absolutely no response.

11   46.     Ms. Pervez’s counsel followed-up with another email on July 2, 2018 and inquired about

12   the status of their investigation.

13   47.     On July 3, 2018, an unknown sender requested oddly requested information about Ms.

14   Pervez’s name and date of birth. Such information was provided to the same email address a little

15   over two weeks prior.

16   48.     On July 3, 2018, the name and date of birth was provided to the email address.

17   49.     Ms. Pervez received no update or status report.

18   50.     On July 9, 2018, Ms. Pervez’s counsel again requested a status update.

19   51.     On July 10, 2018, an unknown sender responded “We are still in the process of working

20   on the NICS appeal. These types of appeals can take some time due to us having to wait on
21   receiving the information from the mental health facility. Thank you for your patience. As soon as

22   the NICS appeal is completed, we will let you know.”

23   52.     On August 6, 2010, Ms. Pervez counsel request another status update. Specifically, Mr.

24   Patterson inquired about if the unit had received any medical records and was willing to assist the

25   unit in obtaining those medical records. Additionally, Mr. Patterson provided that he could assist

26   with the NICS appeal. Mr. Patterson further inquired in he could obtain some time frame as to
27   how long the NICS appeal process usually takes.

28   53.     No response was given to Ms. Pervez’s counsel August 6, 2010 email.
                                                       8
               VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 9 of 14


 1   54.       On August 30, 2018, Mr. Patterson received an email from the MHRS-Support stating that

 2   Ms. Pervez would have to submit a hard card of her fingerprints to obtain a copy of her mental

 3   health records.

 4   55.       A fingerprint card was mailed off to Mr. Patterson’s office.

 5   56.       The fingerprint card was completed by Ms. Pervez and mailed to the address provided by

 6   MHRS-Support August 30, 2018 email.

 7   57.       On September 25, 2018, Mr. Patterson replied to MHRS-Support August 30, 2018 email

 8   requesting the unit to mail the mental health records to his office.

 9   58.       On September 26, 2018, MHRS-Support replied to Mr. Patterson email and stated

10   “Unfortunately, we do not handle the record reviews in this unit. Please contact them at 916-227-

11   3835 or 916-227-7527. You can also send them and email by using the following link. [sic]

12   https://oag.ca.gov/firearms/contact.”

13   59.       Upon receiving the email, Mr. Patterson called the numbers provided. The phone numbers

14   are essentially an automated system that provides information and is difficult to reach a real

15   person.

16   60.       Ms. Pervez filed a complaint against the DOJ on October 17, 2018. A summons was

17   issued on October 18, 2018. Ms. Pervez, served the DOJ on October 18, 2018.

18   61.       Ms. Pervez received a packaged from the DOJ on October 23, 2018. The packaged was

19   postmarked, October 18, 2018. The contents of the package consisted of a letter dated September

20   21, 2018, providing that Pervez’s fingerprints did not identify any criminal history record
21   maintained by the Bureau of Criminal Information and Analysis.

22   62.       Another document within the package was letter from the Purchaser Clearance Section of

23   the Bureau of Firearms, (a section that Pervez nor her attorney has ever had contact with and who

24   is not located in any directory made available to the public), dated October 10, 2018, provided

25   that Pervez’s personal identifiers matched with at least one existing firearms eligibility record.

26   Attached to the letter was a print-out of a Firearm Prohibition Summary which has Pervez’s
27   personal identifying information such as her date of birth, name, sex and social security number,

28   and a report entry from the Sacramento County Mental Health Treatment Center indicating that a
                                                         9
                VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 10 of 14


 1   5250 hold was placed on September 29, 2000.

 2   63.      Ms. Pervez, through her attorney, requested medical records from the Sacramento County

 3   Mental Health Treatment Center.

 4   64.      On November 6, 2018, the Mental Health Treatment Center faxed over a document to

 5   Pervez’s attorney providing that her records were purged by the facility in 2010.

 6                                      FIRST CAUSE OF ACTION
        Violation of 42 U.S.C. § 1983: Under the Second Amendment of the United States Constitution.
 7         (Brought by SHAFAK PERVEX against Defendants, BACERRA, ORICK in their official
 8            capacities,California Department of Justice and the COUNTY OF SACRAMENTO
     65.      Plaintiff re-alleges and incorporate by reference paragraphs 1 through 64 of this
 9
     Complaint as though fully set forth herein.
10
     66.      BACERRA, ORRICK, CALIFORNIA DEPARTMENT OF JUSTICE and COUNTY OF
11
     SACRAMENTO, acting under color of state law, improperly, unjustifiably and erroneously
12
     operated a firearm prohibition reporting system that is ineffective at timely and responsively
13
     providing citizens timely, clear, and accurate reports on a record causing a firearm prohibition.
14
     67.      BACERRA, ORRICK, CALIFORNIA DEPARTMENT OF JUSTICE and COUNTY OF
15
     SACRAMENTO, acting under color of state law, improperly, unjustifiably and unreasonably
16
     failed to operate a firearm prohibition reporting system that maintained thorough and clear
17
     documentation to substantiate any record that would lead to a prohibition of a citizen’s
18
     constitutional right to own, possess, or purchase a firearm.
19
     68.      The improper, unjustifiable and unreasonable maintenance of the firearm prohibition
20
     reporting system resulted in Ms. Pervez being denied the right to possess, purchase and own a
21
     firearm and to timely learn about the potential cause to being denied the right to possess,
22
     purchase, and own a firearm.
23
     69.      The improper, unjustifiable and unreasonable maintenance of the firearm prohibition
24
     reporting system caused Ms. Pervez to suffer the inability to exercise her Second Amendment
25
     right.
26
     70.      Ms. Pervez brings claims for prospective relief. Specifically, Ms. Pervez request that the
27
     Department of Justice through its sub-bureaus and units, update and erase any record indicating
28
                                                        10
               VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 11 of 14


 1   that Ms. Pervez was adjudicated as mentally defective or was committed to a mental institution so

 2   that Ms. Pervez right to purchase, own and possess firearms is restored. Furthermore, Ms. Pervez

 3   request the Court to order the COUNTY OF SACRAMENTO and the CALIFORNIA

 4   DEPARTMENT OF JUSTICE to create new policies and procedures to ensure better record

 5   maintenance and new policies and procedures to ensure better responsiveness to a citizen’s

 6   inquiry into their firearm prohibition records.

 7   71.     The improper, unjustifiable and erroneous reporting causing the constitutional deprivation

 8   to Ms. Pervez, legally, proximately, foreseeably and actually caused Plaintiff to suffer a lost.

 9   Plaintiff is entitled to attorney fees and cots of suit herein pursuant to Title 42, section 1983, et

10   seq. of the United States Code.

11           WHEREFORE, Plaintiff seeks relief as set forth below.

12                                     SECOND CAUSE OF ACTION
      Violation of 42 U.S.C. § 1983: Under the Fourteenth Amendment of the United States Constitution
13                                (Against the COUNTY OF SACRAMENTO)
14   72.     Plaintiff re-alleges and incorporate by reference herein paragraph 1 through 71 of this
15   complaint as though fully set forth herein.
16   73.     Defendant, acting under color of state law, and without due process of law, deprived
17   Plaintiff of her right to a hearing or judicial review prior to reporting to the California Department
18   of Justice that she adjudicated as mentally defected or had been committed to a mental institution
19   causing her to be deprived of her Second Amendment right to own, possess and purchase a
20   firearm.
21           WHEREFORE, Plaintiff seeks relief as set forth below.
22                                     THIRD CAUSE OF ACTION
                               Writ of Mandate of Other Appropriate Relief
23
                                         (Against All Defendants)
24   74.     Plaintiff re-allege and incorporate by reference herein paragraph 1 through 68 of this
25   complaint as though full set forth herein.
26   75.     COUNTY OF SACRAMENTO, DOJ, BACERRA and ORICK have a clear, present, and
27   ministerial duty to protect the constitutional rights of United State citizens within their
28
                                                         11
                VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 12 of 14


 1   jurisdictional reach. Defendants have a clear, present and ministerial duty to maintain accurate

 2   and complete criminal and mental health records. Defendants have a clear, present, and

 3   ministerial duty to investigate alleged or suspected inaccurate records. Defendants have a clear,

 4   present, and ministerial duty to immediately update any record that is found to be incorrect,

 5   erroneous or lacks substantial information to support its existence.

 6   76.    Plaintiff has a clear and present beneficial right to that performance of that duty

 7   mentioned in the above paragraph as Plaintiff’s Second Amendment right depends on that duty.

 8   77.    There is no plain, speedy, and adequate alternative remedy that exists. Precisely, Plaintiff

 9   has been erroneously denied the right to purchase, possess or own a firearm for the last fifteen

10   months.

11          WHEREFORE, Plaintiff seeks mandamus writ relief, as set forth below.

12                                    FOURTH CAUSE OF ACTION
                                            Injunctive Relief
13                                       (Against All Defendants)
14   78.    Plaintiff incorporates paragraphs 1 through 72 of this complaint as if fully set forth herein.
15   79.    Plaintiff seeks injunctive relief in Plaintiff’s favor, against Defendants, and each of them,
16   prohibiting all Defendant and their agents from maintain, reporting or sharing information with
17   other local, state or federal agency that defendant has been adjudicated as mentally defective or
18   has been committed to a mental institution or has been subjected to a section 5250 Wel. & Inst.
19   Code hold, determination or certification until (and if) requisite information is provided to the
20   state under section 5250 et seq. and Plaintiff has an opportunity to be heard.
21   80.    Temporary and permanent injunctive relief are therefore necessary and proper, as Plaintiff
22   has been and will continue to be irreparably injured without such injunctive relief, and that
23   balance of harms weight heavily in Plaintiff’s favor – particularly as Defendants’ failure to
24   provide Plaintiff with any evidence justifying why the Center submitted a record to the DOJ and
25   why DOJ submitted a record to NICS disqualifying Plaintiff from purchasing a firearm.
26          WHEREFORE, Plaintiff seeks injunctive relief as set forth below.
27

28
                                                       12
               VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
     Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 13 of 14


 1                                         PRAYER FOR RELIEF

 2   1.     For judgment in Plaintiff’s favor, against Defendants, that Defendants’ actions and

 3   omission in connection with the “erroneous reporting” have prevented and is continuing to

 4   prevent Plaintiff from exercising her Second Amendment right to own, possess and purchase

 5   firearms.

 6   2.     For the judgment in Plaintiff’s favor, against Defendants, and the Court’s issuance of a

 7   write of mandate, or other appropriate relief, commanding Defendants, and each of them, and

 8   other acting pursuant to their authority or control, to erase, amend and/or remove all records

 9   indicating that Plaintiff was adjudicated as mentally defective or had been committed to a mental

10   institution so that Plaintiff is able to purchase, own and posses firearms.

11   3.     For Injunctive relief in Plaintiff’s favor, against Defendants, and each of them, prohibiting

12   all Defendants from reporting or maintaining any record that provides that Plaintiff was

13   adjudicated as mentally defective or had been committed to a mental institution.

14   4.     For an order mandating that the COUNTY and DOJ create new policies and procedures to

15   better maintain records relating to the reporting of a firearm prohibition.

16   5.     For an order mandating that the DOJ create new policies and procedures to efficiently and

17   promptly respond to citizens’ request for information relating to receiving records regarding a

18   firearm prohibition stemming from a mental health facility or provider.

19   6.     That Plaintiff be awarded her costs of suit incurred in this action, and costs including her

20   attorneys; fees pursuant to 42 U.S.C. § 1988, California Code of Civil Procedure §§ 1021.5 and
21   1095; and any other applicable law.

22   7.     For other such relief as this court may deem to be just and proper.

23   Date: November 14, 2018

24                                                               /s/ Kellan S Patterson

25                                                           Kellan S. Patterson
                                                             Attorney for SHAFAK PERVEZ
26
27

28
                                                        13
                 VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES AND PROSPECTIVE RELIEF
Case 2:18-cv-02793-KJM-KJN Document 5 Filed 11/14/18 Page 14 of 14
